As indicated in the prevailing opinion, the principal question raised is one as to whether or not defendants were negligent in the construction of the pipe line.
One of the principal faults I have to find with the prevailing opinion is that it uses the words "area," "vicinity" and "locality" as including too much territory — more than either the layman or the expert would consider in making an estimation of the rock sliding dangers surrounding the pipe in the two places where it was broken. For that reason, I shall discuss the facts as I proceed. Except for the initial drop of the cliff one-half mile north of the pipe line, the slope down to the pipe line is gradual though fairly steep and is covered with brush.
There were two breaks in the pipe line. One was the result of a huge rock bounding in 68 pace leaps, landing on the south half of the top of the pipe at the end of one of those leaps, and mashing it. In bouncing it cleared a twenty or thirty foot cliff at the immediate base of which there was a cut along which the pipe lay. Had this rock not bound, but rolled, it might have shot clear of the pipe from off the top of this lower cliff by reason of the force of its rolling. The other break was some 200 feet away, east from the first, and was caused by two smaller rocks rolling against the pipe line and knocking a hole some 2 x 3 feet in size therein. In this latter locality the pipe was exposed. This hole was on the upper (north) side of the pipe. At the point of the larger break the pipe had a covering of dirt of some 6 inches to 2 1/2 feet deep, depending upon which testimony is taken to be true; but obviously in either case insufficient to protect it against a boulder of such large dimensions — probably weighing some 9 tons. This boulder was approximately 5 x 8 feet.
There is evidence in the record that some two years previously this pipe line had been broken by rocks, but not *Page 206 
in these particular spots. Nothing in the record evidences a locality where breaks were obviously a likelihood from rock slides. It is not a recognized rock slide area.
To state a rule of law that will measure with any degree of accuracy the anticipatory character of acts of nature so that they may be brought within the realm of human control as to their results is, to say the least, a task resulting in extremely broad generalizations. This case is a good example. One might anticipate a yearly breaking off of rocks from the cliff north of the pipeline, but how large rocks should be anticipated? We have two general sizes presented here — one weighing tons, two weighing approximately one thousand pounds each. Are the rules of law applicable to each, different? The parties litigant seem to feel a difference. The plaintiffs stress the damage done by the smaller rocks where the pipe was exposed. They advance the theory that this damage came first and caused the flood. The defendants stress the large rock, and question whether the injury by the smaller rocks led to any loss of water sufficient to cause the results. The court in his instructions made no such distinction. Why such a difference between the parties? It seems fair to say they both recognize that the size and weight of the big rock was such that it would have taken rather extraordinary effort upon the part of those constructing the pipeline to avoid injury from it, therefore, they, who seek recovery, do not feel certain that such extraordinary effort can be classed with the degree of care required for the construction of a pipeline in such a locality; and they who seek to avoid liability are sure it cannot. As to the smaller rocks, the anticipatory character of their falling seems to have impressed the parties relatively the same, but from opposite points of view. The defendants being uncertain as to whether or not the anticipatory character of these rocks could be included in the duty of care required of them in constructing the pipeline, stress the fact that the damage did not result from this break, their witnesses indicating that the flow of water *Page 207 
from this part of the pipe was almost nothing and was to the north of the pipe. The plaintiffs on the other hand emphasized this break as the real cause of the injury.
What care was exercised in the construction of this pipeline? It was constructed by a construction company under the supervision of a United States Government Engineer, pursuant to a Government contract (U.S. Govt. form PWA 51) in the specification (specification No. 622) and plans of which a back fill of not less than 2 feet 6 inches was required for pipe protection against falling rocks in such localities as in the opinion ofthe contracting officer (the engineer or his representative) there was danger of such damage. The pipe was covered by fill where it was hit by the big rock and had no covering where it was hit by the smaller rocks. The engineer in charge testified that it was constructed according to accepted practice for such construction, taking into consideration that if the pipe were entirely buried, the cost would be prohibitive. This particular area he considered one of the least dangerous areas. The pictures of the area introduced in evidence, do not show a dangerous appearing area, unless we assume that all areas, over-shadowed by cliffs are dangerous areas. If this assumption is made, then it becomes almost a foregone conclusion that the only safe way of laying a pipe in a rocky canyon such as this, is complete burial.
We should not, of course, say: Well, the pipe was hit and broken, therefore it must have been negligence not to cover it more where the big rock hit it, and cover it some where the smaller rocks hit it. Negligence must not be assumed from the injury. If there is an inference of negligence, the evidence should disclose a factual background to support that inference. The evidence should show that when the engineer arrived at the area in the process of survey and construction there was presented to him a physiographical picture which viewed in the light of such evidence of its history as was available to him, warned him or should have warned him that a greater fill was required, than was placed, *Page 208 
where the large rock hit, or some fill was required where none was placed, at the point of contact by the smaller rocks. Then, if he failed to abide the warning, negligence is a reasonable conclusion. Absent such a picture, the injuries should be classed as fortuitous circumstances. The defendants are not insurers against injury by the elements, and in the Logan, Hyde Park Smithfield Canal Co. v. Utah Power  Light Co., 45 Utah 491,146 P. 560, we held that such a pipeline was not required to be entirely underground. It is not, in other words, in such a potentially dangerous position that there was only one safeguard against injury to it, and that complete burial.
The building of pipelines along rugged mountain sides is not so common that the layman can express a very accurate opinion of what is reasonable care in such construction. His view point is very apt to be governed by possibilities rather than probabilities, and he is apt to take the idealistic safeguard — complete burial of the entire line — as the requirement. The proper measure is the opinion of the expert. As between conflicting experts the jury has the final determination. If one side only is supported by expert testimony, then the error therein, if error there be, must be found by comparing the factual background for his opinion, with that opinion to see if they bear a proper relationship of premises and conclusion. The jury, of course, makes this comparison, and their determination is final, but it requires a state of the testimony inconsistent with the expert's opinion to delineate the issue for the jury to decide. This we do not have here. From the facts testified to, and shown by the pictures introduced in evidence, there is no evidence — other than the break — that shows an inconsistency between the opinion of the engineer and the facts upon which he founds his opinion. As stated above, we can't reason backward and say that, as the accident happened, the engineer's opinion must have been wrong. If the jury were of the opinion that the item of cost was over-emphasized in the mind of the engineer and led to an opinion of a safe construction which was in *Page 209 
reality not safe, they had the right to reject his opinion as to the method adopted being the reasonable one under the circumstances. However, to arrive at this conclusion there should be evidence presented to them probative of the fact that cost was over-emphasized, and that, in reality, safe construction could have been accomplished without prohibitive cost. The record is silent as to this. It cannot be said that the opinion as to safe construction was obviously unreasonable. It is not controverted by expert opinions.
The evidence in this case discloses that the capacity of the pipeline was some 320 cubic feet per second. There is no question about the potential danger of the confinement of such a water force upon a mountain side where gravity governs its movement. If allowed to escape, the resulting flood is going to be dangerous. These facts of course, impose a greater burden upon the defendants in the construction of the line to protect the surrounding property from damage from such an escape, than if the stream of water were such, that, if released, little or no harm would result to neighbors. If, for instance, the pipe should break as a result of the water pressure, defendants might have considerable difficulty in explaining why such a break was purely accidental. We have, here, however a break incident to extraneous matters which are not under the control of human hands, — a break caused by the erosive acts of nature. The serious question that arises under such circumstances is that of the anticipatory character of the cause of the break. If the disintegration of the earth's surface is such that half a cliff breaks loose from its moorings, is that an event which man should anticipate, and guard against? If so, how much earth covering over a pipeline is necessary to protect the line against such an event? If, as most of us would probably agree, it is an unusual event, then does it become any the less unusual because the detached piece of cliff breaks into smaller pieces, one or two of which, not being of extraordinary size, find an unprotected part of the pipe and break it? By posing these questions, I do not wish to imply that it was a half of a cliff in this case that *Page 210 
broke loose, although it was of a rather large size. I simply wish to emphasize the speculative character of evidence such as has been submitted in this case. It seems rather obvious that the size of this larger boulder is such that had the duty been imposed upon defendants to back-fill the pipe at the base of the lower cliff, an amount of fill far in excess of anything anyone anticipated would have been necessary to protect against an almost perpendicular fall of rock of several tons in weight, backed up by the force of the momentum of a half mile roll and an aerial bounce of some 68 paces.
I do not think that plaintiffs have shown sufficient facts to entitle them to recover upon any theory of the anticipatory character of the fall of the rock of several tons. There is no previous history of such injuries.
Are they in any better position as to the smaller rocks and break? These came down in an area which from the pictures, and from the expert testimony appears to be a comparatively safe area, a brush area. If they were thrown off from the larger boulder in its bouncing, and cracking off pieces, they could very reasonably be considered unusual. Whether or not thrown off from the large boulder, if they came down in a recognized rock slide area, they would be a legitimate foundation for granting plaintiffs' relief, as the pipe in that area was unprotected. If, however, it was not a recognized rock slide area then the question is whether or not there was any evidence of this point being sufficiently dangerous from falling rocks to require defendants to cover the pipe with fill.
What is the evidence on this point? The pipe line of the Power Company that precedes the present line was broken at this spot some 25 years before; how is somewhat uncertain. Over a period of 35 years rocks of many sizes have rolled down the sides of the mountain, but whether this particular locality was obviously vulnerable to them does not appear. There is some testimony in the case that might, at first blush, indicate that the particular pipeline in controversy *Page 211 
had been broken at this point some two years before by rolling rocks. However, as this case was heard November, 1947, and the break took place in February, 1946, it developed that the witness was discussing the break in controversy here, and not another break. The city water pipe, a much smaller pipe, had been broken many times, not however, in this locality except as hereinafter indicated, and resulted in it being placed underground. It was broken in this locality some 17 to 18 years before the present event.
The sum total of this evidence is that the sides of the canyon during spring are generally subject to rock rolling. This, of course, is a fact that most people would conclude who have only a little knowledge of canyons like Ogden Canyon. As to the particular point in controversy, however, there are only the two instances of some 25 years before and some 18 years before. I do not think that such evidence of rock rolling in this vicinity is sufficiently definite to found any anticipatory rule upon, other than that which can be said of any canyon slope simply because it is such a slope.
The lower court should have directed a verdict of no cause of action.
I note some ambiguities in the instructions in this case. Instruction number 7 specifically withdraws from the jury the issue of negligence in the maintenance of the pipeline, upon the ground that there was no evidence submitted on that issue, but instructions numbers 9 and 10 discuss the care required in the "using" of the pipeline, and define that care in terms of the care required in "operating" the line. The expressions "using" and "operating" are used in conjunction with "constructing" or "construction." I believe they, in effect, re-submit the issue withdrawn by instruction number 7. Counsel for plaintiffs seem to think that they were entitled to the inclusion of those words in the instructions and that instruction number 7 was erroneous; but they have not attacked instruction number 7, so we *Page 212 
should take it as proper. If, then, the issue of negligent operation or use of the pipeline was submitted to the jury, it was submitted without evidence to support it. This is reversible error.